DETAILED ACTION
Examiner acknowledges receipt of amendment to application 17/199,234 filed on November 15, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-35 are still pending, with claims 1-14, 16-17, 19, 21-32 and 34-35 being currently amended.

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant has not amended claims 14 and 32 sufficiently to overcome the 112(b) rejections (see the response to arguments section below). The 112(b) rejections of claims 14 and 32 are therefore maintained.

Response to Arguments
On page 11 of the remarks filed November 15, 2022, Applicant argues:
Claims 14 and 32 stand rejected under 35 U.S.C. §112(b) as allegedly being indefinite for recitation of "charge level" commands. These rejections are traversed as one skilled in the art would understand "charge level" commands to specify the current and/or voltage level at which to charge the battery based on measurements by the battery management system (see paragraph [0038] of the as-filed specification). Withdrawal of the rejections of claims 14 and 32 under 35 U.S.C. § 112(b) is thus appropriate and is solicited.

Examiner respectfully disagrees. Applicant points to paragraph [0038] of the specification as filed. However, no mention of “charge level” is made in this citation in the context of a “command”. Furthermore, “charge level” is not a verb and thus does not make sense in a list of other “verb” commands like “initiate” and “terminate” without further clarification. Examiner suggests amending claims 14 and 32 to recite “measure charge level”, “transmit charge level” or “request charge level” depending on what meaning is intended by Applicant.
Applicant’s remaining arguments with respect to claims 1-29 and 33-35 have been considered but are moot because the arguments do not apply to the current rejections as they have been updated in response to the claim amendments.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 19-29 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci US PGPUB 20170136888 in view of Parise US Patent 6,792,259, and further in view of Alexander et al. US PGPUB 2012/0268245.
Regarding claim 1, Ricci discloses a traffic queue [fig. 1] comprising: 
a plurality of ground-side wireless charging assemblies installed in the ground in at least one charging lane and spaced to permit at least two electric vehicles to be simultaneously charged by wireless power transfer in a charging lane [fig. 1, pars. 29, 73-74; charging segments 128 can be in a roadway to allow vehicles to charge wile in motion, they may be  in “special REV charging lanes” and can be from 1 m to 1 km in length, thus enough for at least two vehicles to be charged in the lane, multiple vehicles can be charged (pars. 96-97, 124 & 126, plural REVs can be charged in one time interval and from one segment)];
a charging authorization server [figs. 2-3; pars. 86, 88 & 93, control system 208 has an attached database 212 and connected to network 216, thus is a server; control system 208 includes a “switching fabric” 312, the switching fabric includes authentication modules to confirm that a REV is authorized to receive charge from a particular charging server before the REV receives charge];  and 
a signaling system that facilitates automatic wireless charging of an electric vehicle as the electric vehicle moves from a first ground-side wireless charging assembly to a second ground-side wireless charging assembly in the at least one charging lane, the time-ordered sequence of messaging including an inductive beacon broadcast from at least one of the first or second ground-side charging assemblies to the vehicle-side wireless charging assembly of the electric vehicle for use in aligning the electric vehicle with the at least one ground-side charging assembly for charging [pars. 80-82, the transceiver 140 (of one of the first or second ground-side charging assemblies, fig. 2) can emit (broadcast) a “homing” signal for the vehicle to use in aligning the vehicle for charging, the emitted signal can be a magnetic field (thus an inductive beacon), and can be a particular signal that is weaker than a full charging signal, the beacon occurs before authorization is verified], and an authorization message broadcast to the charging authorization server for billing authorization [par. 77, 86, 88, 93 & 144, the REV as it approaches a charging segment provides information regarding the account, owner and billing information of the REV via its transceiver 132 to the charging segments transceiver 140, which can provide the information to the control system 200 (par. 77, “The controller 144 can also provide the received information to a control system 200 discussed below); the REV requests charging from a nearby or particular charging segment, the REV is authorized/authenticated for charging at the particular charging segment prior to activation of the charging (par. 93) via the switching fabric, which is part of a control system 208 with an attached database 212 and connected to network 216, thus is a server], whereby, upon billing authorization, the at least one ground-side charging assembly initiates charging of the electric vehicle by the at least one ground-side wireless charging assembly as the electric vehicle advances in the at least one charging lane [par. 77, 86, 88, 93 & 144; once the vehicle is authorized for charging (the “precursor”), charging occurs as the vehicle advances to the charging segment], whereby the vehicle is charged at the first and second ground-side wireless charging assemblies as the vehicle advances in the at least one charging lane  [fig. 2, par. 86 & 93, network 216 communicates with charging segments 128a-128z and control system 208; fig. 1, par. 77-78, 83-84, 91, controller 144 receives signals regarding the position of the vehicle and activates a charging segment when the REV reaches a first position and deactivates the charging segment when the REV reaches a second position; messages can be transmitted between the vehicle charging controller 136 and the charging segment controllers 144 of each charging segment; as the vehicle advances on the roadway (par. 32) segments are activated or deactivated automatically].
Ricci does not explicitly disclose providing a time-ordered sequence of messaging between the first and second ground-side wireless charging assemblies and a vehicle-side wireless charging assembly mounted on the electric vehicle.
However, Parise discloses a road-side charging system for a vehicle [figs. 1  &5; col. 2, line 23-48] which provides a time-ordered sequence of messaging between the first and second ground-side wireless charging assemblies and a vehicle-side wireless charging assembly mounted on the vehicle [col. 11, line 52-col. 12, line 6; power transmission units perform a hand off of a vehicle from one transmission unit to the next, thus the vehicle communication signals are exchanged in time-ordered sequence from the vehicle to the first power transmission unit to the second power transmission unit as the vehicle passes from the first power transmission unit to the second transmission unit].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Ricci to further include providing a time-ordered sequence of messaging between the first and second ground-side wireless charging assemblies and a vehicle-side wireless charging assembly mounted on the vehicle for the purpose of providing a hand off from one power transmission unit to the next, as taught by Parise (col. 11, line 52-col. 12, line 6).
The combination of Ricci and Parise does not explicitly disclose the authorization message is from the at least one ground-side charging assembly.
However, Alexander discloses an electric vehicle charging system wherein the authorization message is from the at least one ground-side charging assembly [fig. 2, pars. 7, 29, 33 & 36; prior to charging the vehicle, the charging station 202 receives authorization information from a user at input device 108 and then communicates it to a sever 204 for matching with stored information on a database, if there is a match then the vehicle is authorized to charge].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Ricci and Parise to further include the authorization message is from the at least one ground-side charging assembly for the purpose of verifying that a user of an electric vehicle is authorized to receive charge, as taught by Alexander (pars. 28-29). 
Regarding claim 2, Ricci discloses wherein the signaling system manages a setup phase, a charging phase, and a finish phase for the at least one ground-side wireless charging assembly in the at least one charging lane [pars. 77-78; there is a vehicle approaching phase where vehicle tx/rx transmits a signal that REV requires charging, then a charging phase where the segment activates the charging segment when the vehicle reaches a first position, and then a deactivation phase where the vehicle reaches a second position and the segment 128 is deactivated].
	Regarding claim 3, Ricci discloses wherein the setup phase includes the signaling system establishing communication with the electric vehicle and the charging authorization server [fig. 2, pars. 86 & 94; database 212 connected to control system 208 which stores vehicle owner information, before a segment is activated it is determined if an REV is authorized by determining who the owner is (par. 93); furthermore].
	Regarding claim 4, Ricci wherein the signaling system further manages an authorization phase including an exchange of electric vehicle information with the charging authorization server to authorize the electric vehicle for charging [fig. 2, pars. 86 & 94; database 212 connected to control system 208 which stores vehicle owner information, before a segment is activated it is determined if an REV is authorized by determining who the owner is (par. 93)].
	Regarding claim 5, Ricci discloses the at least one charging authorization server provides voltage and current information or power limit information to the ground-side wireless charging assembly that is appropriate for charging the electric vehicle authorized for charging [pars. 77,  79, 95, 127-128, 139, 140 & 142; the vehicle can communicate its make/model to the control system 200 which can be used to determine the magnitude of the AC electrical energy, the control system 200 can determine how much charge or power to limit a particular segment to for a particular interval].
	Regarding claim 6, Ricci discloses the charging phase includes wirelessly transferring charge from the ground-side wireless charging assembly to the vehicle-side wireless charging assembly of the authorized electric vehicle until at least one of: a battery of the electric vehicle is fully charged, the vehicle-side wireless charging assembly signals the ground- side wireless charging assembly to stop charging, or the electric vehicle drives off the ground-side wireless charging assembly [pars. 77-78; there is a deactivation phase where the vehicle reaches a second position and the segment 128 is deactivated].
	Regarding claim 7, Ricci discloses wherein the ground-side wireless charging assembly detects that the electric vehicle has driven off the ground-side wireless charging assembly by detecting a change in alignment with the electric vehicle from a change in a charging signal, by receiving a signal from the vehicle-side wireless charging assembly indicating that the electric vehicle has driven off the ground-side wireless charging assembly [par. 77, a GPS signal is received from the vehicle indicating its position with respect to the charging segment], by detecting a change in current in a primary coil of the ground-side wireless charging assembly, or by detecting a loss of communications between the ground- side wireless charging assembly and the vehicle-side wireless charging assembly.
	Regarding claim 8, Ricci discloses a database associated with the charging authorization server, wherein the finish phase includes the signaling system transmitting billing related information for the charging, terminating charge authorization for the electric vehicle, and updating the database with data and statistical performance information associated with the charging of the electric vehicle [fig. 2, pars. 86 & 94; database 212 connected to control system 208 which stores vehicle owner information, before a segment is activated it is determined if an REV is authorized by determining who the owner is (par. 93); par. 77, 87 & 93, the segments contain sensors which transmit billing related information (amount of electricity consumed) per segment per interval as well as the owner information, charge authorization is deactivated when the vehicle leaves the segment (par. 77), the database is updated with amount consumed so that the user can be billed by a utility].
	Regarding claim 9, Ricci discloses once the first ground-side wireless charging assembly is authorized to charge the electric vehicle and starts a first charging session, the at least one charging authorization server maintains authorization permission for the electric vehicle until the electric vehicle exits the at least one charging lane or until expiration of a timeout period [par. 90, an authorization can be based on priority, which is valid for a particular time-of-day, thus until the expiration of the reserved time slot authorization is maintained, vehicles with no priority may not be able to receive charge (par. 96)].
	Regarding claim 10, Ricci discloses wherein once the electric vehicle progresses in the at least one charging lane to the second ground-side wireless charging assembly, is authorized to be charged, and a second charging session is started, the charging authorization server uses the maintained authorization permission, and the authorization permission is maintained at least until completion of a final charging session in the at least one charging lane [par. 90, the priority reservation can be valid for multiple charging segments along the roadway (par. 90, “The reservation can simply specify that the REV will need a charge, an amount of charge required, and/or a charging segment(s) to be used for charging along with a time-of-day for the charge to occur”), thus after passing the first segment and approaching and charging at the second segment (pars. 32 & 77-78) the priority authorization will be maintained until a time-of-day ends or until an amount of charge is met (par. 90, “reserve an amount of charge in advance”), thus once the amount is received the “final” charging session is completed and the priority authorization is ended].
	Regarding claim 11, Ricci discloses wherein when the final charging session in the at least one charging lane has been completed, the charging authorization server completes a charging transaction using aggregated charging data from each authorized charging session in the at least one charging lane [par. 50, 93 & 106, the user is billed for the entirety of the consumption across each of the “charging segments”].
	Regarding claim 12, Ricci discloses wherein the plurality of ground-side wireless charging assemblies and charging authorization server are located at a charging station, the charging station authorization server managing electrical supply to the plurality of ground-side wireless charging assemblies and managing interconnection to a server external to the charging station [par. 93, the switching fabric includes “the switching fabric includes switches to switch charging segments on and off, controllers and communication interfaces to receive signals from vehicle sensors indicating an approaching vehicle, transceivers to receive communications from REVs requesting a charge from a nearby or specified charging segment, authentication and verification modules to confirm, as a precursor for activating the charging segment, that the REV is authorized to receive charge from the charging segment”, thus the switching fabric acts as a server to REVs and controls the segments (wireless charging assemblies) and communicates with other external servers (i.e. 320, 324, 304, via network 332)].
	Regarding claim 13, Ricci discloses an external database associated with server external to the charging station, the external database storing electric vehicle charging data and authorization data for a plurality of electric vehicles [fig. 2, pars. 86 & 94-95; database 212 connected to control system 208 which stores vehicle owner information, before a segment is activated it is determined if an REV is authorized by determining who the owner is (par. 93); par. 94 vehicle analyzer 320 also can obtain operator information].
	Regarding claim 14, Ricci discloses wherein the charging station comprises at least one power supply [fig. 1, grid 120 and power inverter 124] and the at least one charging station server receives status and alarms from the at least one power supply [pars. 125-128, based on a grid shortfall charging stations can be mandated to only allow a certain amount of charge], and the charging authorization server receives status and alarms from the at least one power supply and sends initiate, charge level, and terminate commands to the at least one power supply during a charging session [fig. 2, par. 86 & 93, network 216 communicates with charging segments 128a-128z and control system 208; fig. 1, par. 77-78, 83-84, 91, controller 144 receives signals regarding the position of the vehicle and activates a charging segment when the REV reaches a first position (initiate) and deactivates the charging segment when the REV reaches a second position (terminate), thus the controller 144 sends the signals to the inverter 124 (par. 107) or other circuit which energizes the segment].
	Regarding claim 15, Ricci discloses wherein the at least one charging lane comprises a first lane configured to charge passenger vehicles [par. 74, special REV charging lanes, parking places] and a second lane configured to charge passenger buses or cargo vehicles [par. 74, bus stops].
	Regarding claim 16, Ricci discloses wherein the signaling system communicates with the electric vehicle prior to alignment in the at least one charging lane to direct the electric vehicle to a particular charging lane of the at least one charging lane based on a charging state of the electric vehicle [pars. 91, 95, 97, 119 & 141-142; routing vehicles to particular segments, thus particular charging lanes, based on the amount of charge required  (charging state of the vehicle)].
	Regarding claim 19, Ricci discloses a method of charging an electric vehicle in a traffic queue having at least one charging lane comprising a plurality of ground-side wireless charging assemblies installed in the ground in the at least one charging lane and spaced to permit at least two electric vehicles to be simultaneously charged by wireless power transfer in a charging lane  [fig. 1, pars. 29, 73-74; charging segments 128 can be in a roadway to allow vehicles to charge wile in motion, they may be  in “special REV charging lanes” and can be from 1 m to 1 km in length, thus enough for at least two vehicles to be charged in the lane, multiple vehicles can be charged (pars. 96-97, 124 & 126, plural REVs can be charged in one time interval and from one segment)], comprising: 
aligning the electric vehicle with a first ground-side wireless charging assembly in the at least one charging lane; charging the electric vehicle using the first ground-side wireless charging assembly in the at least one charging lane in a first charging session; advancing the vehicle to a second ground-side wireless charging assembly in the at least one charging lane; aligning the electric vehicle with the second ground-side wireless charging assembly in the at least one charging lane; charging the electric vehicle using the second ground-side wireless charging assembly in the at least one charging lane in a second charging session [fig. 2, par. 86 & 93, network 216 communicates with charging segments 128a-128z and control system 208; fig. 1, par. 77-78, 83-84, 91, controller 144 receives signals regarding the position of the vehicle and activates a charging segment when the REV reaches a first position and deactivates the charging segment when the REV reaches a second position; messages can be transmitted between the vehicle charging controller 136 and the charging segment controllers 144 of each charging segment; as the vehicle advances on the roadway (par. 32) segments are activated or deactivated automatically], the time-ordered sequence of messaging including an inductive beacon broadcast from at least one of the first or second ground-side charging assemblies to the vehicle-side wireless charging assembly of the electric vehicle for use in aligning the electric vehicle with the at least one ground-side charging assembly for charging [pars. 80-82, the transceiver 140 (of one of the first or second ground-side charging assemblies, fig. 2) can emit (broadcast) a “homing” signal for the vehicle to use in aligning the vehicle for charging, the emitted signal can be a magnetic field (thus an inductive beacon), and can be a particular signal that is weaker than a full charging signal, the beacon occurs before authorization is verified], and an authorization message broadcast to the charging authorization server for billing authorization [par. 77, 86, 88, 93 & 144, the REV as it approaches a charging segment provides information regarding the account, owner and billing information of the REV via its transceiver 132 to the charging segments transceiver 140, which can provide the information to the control system 200 (par. 77, “The controller 144 can also provide the received information to a control system 200 discussed below); the REV requests charging from a nearby or particular charging segment, the REV is authorized/authenticated for charging at the particular charging segment prior to activation of the charging (par. 93) via the switching fabric, which is part of a control system 208 with an attached database 212 and connected to network 216, thus is a server], whereby, upon billing authorization, the at least one ground-side charging assembly initiates charging of the electric vehicle by the at least one ground-side wireless charging assembly as the electric vehicle advances in the at least one charging lane [par. 77, 86, 88, 93 & 144; once the vehicle is authorized for charging (the “precursor”), charging occurs as the vehicle advances to the charging segment], whereby the vehicle is charged at the first and second ground-side wireless charging assemblies as the vehicle advances in the at least one charging lane  [fig. 2, par. 86 & 93, network 216 communicates with charging segments 128a-128z and control system 208; fig. 1, par. 77-78, 83-84, 91, controller 144 receives signals regarding the position of the vehicle and activates a charging segment when the REV reaches a first position and deactivates the charging segment when the REV reaches a second position; messages can be transmitted between the vehicle charging controller 136 and the charging segment controllers 144 of each charging segment; as the vehicle advances on the roadway (par. 32) segments are activated or deactivated automatically].
Ricci does not explicitly disclose providing a time-ordered sequence of messaging between the first and second ground-side wireless charging assemblies and a vehicle-side wireless charging assembly mounted on the electric vehicle to control the first and second charging sessions.
Ricci does not explicitly disclose the authorization message is from the at least one ground-side charging assembly.
However, Parise discloses a road-side charging system for a vehicle [figs. 1  &5; col. 2, line 23-48] which provides a time-ordered sequence of messaging between the first and second ground-side wireless charging assemblies and a vehicle-side wireless charging assembly mounted on the vehicle to control the first and second charging sessions [col. 11, line 52-col. 12, line 6; power transmission units perform a hand off of a vehicle from one transmission unit to the next, thus the vehicle communication signals are exchanged in time-ordered sequence from the vehicle to the first power transmission unit to the second power transmission unit as the vehicle passes from the first power transmission unit to the second transmission unit].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Ricci to further include providing a time-ordered sequence of messaging between the first and second ground-side wireless charging assemblies and a vehicle-side wireless charging assembly mounted on the vehicle to control the first and second charging sessions for the purpose of providing a hand off from one power transmission unit to the next, as taught by Parise (col. 11, line 52-col. 12, line 6).
The combination of Ricci and Parise does not explicitly disclose the authorization message is from the at least one ground-side charging assembly.
However, Alexander discloses an electric vehicle charging system wherein the authorization message is from the at least one ground-side charging assembly [fig. 2, pars. 7, 29, 33 & 36; prior to charging the vehicle, the charging station 202 receives authorization information from a user at input device 108 and then communicates it to a sever 204 for matching with stored information on a database, if there is a match then the vehicle is authorized to charge].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Ricci and Parise to further include the authorization message is from the at least one ground-side charging assembly for the purpose of verifying that a user of an electric vehicle is authorized to receive charge, as taught by Alexander (pars. 28-29). 
	Regarding claim 20, Ricci discloses wherein providing the time-ordered sequence of messaging comprises a signaling system sending signals to manage a setup phase, a charging phase, and a finish phase for the first and second ground-side wireless charging assemblies in the at least one charging lane [pars. 77-78; there is a vehicle approaching phase where vehicle tx/rx transmits a signal that REV requires charging, then a charging phase where the segment activates the charging segment when the vehicle reaches a first position, and then a deactivation phase where the vehicle reaches a second position and the segment 128 is deactivated].
	Regarding claim 21, Ricci discloses the signaling system establishing communication with the electric vehicle and the charging authorization server in the setup phase [fig. 2, pars. 86 & 94; database 212 connected to control system 208 which stores vehicle owner information, before a segment is activated it is determined if an REV is authorized by determining who the owner is (par. 93); furthermore ].
	Regarding claim 22, Ricci discloses the signaling system managing an authorization phase including exchanging electric vehicle information with the charging authorization server to authorize the electric vehicle for charging [fig. 2, pars. 86 & 94; database 212 connected to control system 208 which stores vehicle owner information, before a segment is activated it is determined if an REV is authorized by determining who the owner is (par. 93)].
	Regarding claim 23, Ricci discloses the charging authorization server providing voltage and current information or power limit information to at least one of the first or second ground-side wireless charging assemblies upon authorization for charging the electric vehicle [pars. 77,  79, 95, 127-128, 139, 140 & 142; the vehicle can communicate its make/model to the control system 200 which can be used to determine the magnitude of the AC electrical energy, the control system 200 can determine how much charge or power to limit a particular segment to for a particular interval].
	Regarding claim 24, Ricci discloses wherein the charging phase includes wirelessly transferring charge from at least one of the first or second ground-side wireless charging assemblies to the vehicle-side wireless charging assembly of the authorized electric vehicle until at least one of: a battery of the electric vehicle is fully charged, the vehicle-side wireless charging assembly signals the at least one of the first or second ground-side wireless charging assemblies to stop charging, or the electric vehicle drives off the at least one first or second ground-side wireless charging assembly [pars. 77-78; there is a deactivation phase where the vehicle reaches a second position and the segment 128 is deactivated].
	Regarding claim 25, Ricci discloses the at least one first or second ground-side wireless charging assembly detecting that the electric vehicle has driven off the at least one first or second ground-side wireless charging assembly by detecting a change in alignment with the electric vehicle from a change in a charging signal, by receiving a signal from the vehicle-side wireless charging assembly indicating that the electric vehicle has driven off the at least one first or second ground-side wireless charging assembly, by detecting a change in current in a primary coil of the ground-side wireless charging assembly, or by detecting a loss of communications between the ground-side wireless charging assembly and the vehicle-side wireless charging assembly [par. 77, a GPS signal is received from the vehicle indicating its position with respect to the charging segment], by detecting a change in current in a primary coil of the ground-side wireless charging assembly, or by detecting a loss of communications between the ground-side wireless charging assembly and the vehicle-side wireless charging assembly.
	Regarding claim 26, Ricci discloses the finish phase includes the signaling system transmitting billing related information for the charging, terminating the charge authorization for the electric vehicle, and updating a database with data and statistical performance information associated with the charging of the electric vehicle [fig. 2, pars. 86 & 94; database 212 connected to control system 208 which stores vehicle owner information, before a segment is activated it is determined if an REV is authorized by determining who the owner is (par. 93); par. 77, 87 & 93, the segments contain sensors which transmit billing related information (amount of electricity consumed) per segment per interval as well as the owner information, charge authorization is deactivated when the vehicle leaves the segment (par. 77), the database is updated with amount consumed so that the user can be billed by a utility].
	Regarding claim 27, Ricci discloses once the first ground- side wireless charging assembly is authorized to charge the electric vehicle and starts the first charging session, the charging authorization server maintaining authorization permission for the electric vehicle until the electric vehicle exits the at least one charging lane or until expiration of a timeout period [par. 90, an authorization can be based on priority, which is valid for a particular time-of-day, thus until the expiration of the reserved time slot authorization is maintained, vehicles with no priority may not be able to receive charge (par. 96)].
	Regarding claim 28, Ricci discloses once the electric vehicle progresses in the at least one charging lane to the second ground-side wireless charging assembly, is authorized to be charged, and the second charging session is started, the charging authorization server using the maintained authorization permission and maintaining the authorization at least until completion of a final charging session in the at least one charging lane [par. 90, the priority reservation can be valid for multiple charging segments along the roadway (par. 90, “The reservation can simply specify that the REV will need a charge, an amount of charge required, and/or a charging segment(s) to be used for charging along with a time-of-day for the charge to occur”), thus after passing the first segment and approaching and charging at the second segment (pars. 32 & 77-78) the priority authorization will be maintained until a time-of-day ends or until an amount of charge is met (par. 90, “reserve an amount of charge in advance”), thus once the amount is received the “final” charging session is completed and the priority authorization is ended].
	Regarding claim 29, Ricci discloses wherein when the final charging session in the at least one charging lane has been completed, the charging authorization server completing a charging transaction using aggregated charging data from each authorized charging session in the at least one charging lane [par. 50, 93 & 106, the user is billed for the entirety of the consumption across each of the “charging segments”].
	Regarding claim 33, Ricci discloses charging passenger vehicles in a first charging lane of the at least one charging lane  [par. 74, special REV charging lanes, parking places] and charging passenger buses or cargo vehicles in a second charging lane of the at least one charging lane [par. 74, bus stops].
	Regarding claim 34, Ricci discloses the signaling system communicating with the electric vehicle prior to alignment in the at least one charging lane to direct the electric vehicle to a particular one of the at least one charging lane based on a charging state of the electric vehicle [pars. 91, 95, 97, 119 & 141-142; routing vehicles to particular segments, thus particular charging lanes, based on the amount of charge required  (charging state of the vehicle)].

Claims 17-18 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci US PGPUB 20170136888 in view of Parise US Patent 6,792,259, further in view of Alexander et al. US PGPUB 2012/0268245 and further in view of Van Wiemeersch US PGPUB 20190184841.
	Regarding claim 17, the combination of Ricci and Parise does not explicitly disclose wherein the at least one charging lane comprises a road surface inscribed with markers to assist with lane selection for the electric vehicle and alignment of the electric vehicle with the ground-side wireless charging assemblies.
	However, Van Wiemeersch discloses a road way charging system [par. 53] wherein the at least one charging lane comprises a road surface inscribed with markers to assist with lane selection for the electric vehicle and alignment of the electric vehicle with the ground-side wireless charging assemblies [pars. 53-54 ; signage or road markings may indicate that a charging lane is present].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Ricci and Parise to further include wherein the at least one charging lane comprises a road surface inscribed with markers to assist with lane selection for the electric vehicle and alignment of the electric vehicle with the ground-side wireless charging assemblies for the purpose of indicating that a charging station is present, as taught by Van Wiemeersch (pars. 53-54).
	Regarding claim 18, Ricci does not explicitly disclose wherein the markers include at least one of lines, symbols, lights, or bollards.
	However, Van Wiemeersch as applied in claim 17 disclose wherein the markers include at least one of lines, symbols, lights, or bollards [pars. 53-54 & 60; symbols].
	Regarding claim 35, Ricci does not explicitly disclose guiding the electric vehicle to at least one of the first or second ground-side wireless charging assemblies using markers inscribed in a road surface of the at least one charging lane to assist with lane selection for the electric vehicle and alignment with the at least one of the first or second ground-side wireless charging assemblies.
	However, Van Wiemeersch discloses a road way charging system [par. 53] which guides the electric vehicle to at least one of the first or second ground-side wireless charging assemblies using markers inscribed in a road surface of the at least one charging lane to assist with lane selection for the electric vehicle and alignment with the at least one of the first or second ground-side wireless charging assemblies [pars. 53-54 & 60; signage or road markings may indicate that a charging lane is present using symbols].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Ricci and Parise to further include guiding the electric vehicle to at least one of the first or second ground-side wireless charging assemblies using markers inscribed in a road surface of the at least one charging lane to assist with lane selection for the electric vehicle and alignment with the at least one of the first or second ground-side wireless charging assemblies for the purpose of indicating that a charging station is present, as taught by Van Wiemeersch (pars. 53-54).

Allowable Subject Matter
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 30, the following is an examiner’s statement of reasons for allowable subject matter: the prior art fails to further teach or suggest “wherein the plurality of ground-side wireless charging assemblies and charging authorization server are located at a charging station, the charging authorization server managing electrical supply to the plurality of ground-side wireless charging assemblies and managing interconnection to at least one server external to the charging station” in combination with all the other elements recited in claim 30.
Claims 31-32, being dependent on claim 30, are allowable for the same reasons as claim 30. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859